Exhibit 10.3
FIRST AMENDMENT TO
LIMITED PARTNERSHIP AGREEMENT OF
PARKWAY PROPERTIES OFFICE FUND II, L.P.
     THIS FIRST AMENDMENT TO LIMITED PARTNERSHIP AGREEMENT OF PARKWAY PROPERTIES
OFFICE FUND II , L.P. (the “Partnership”), a Delaware limited partnership
(“Amendment”) is made as of April 10, 2011 by and among, PPOF II, LLC, a
Delaware limited liability company, as the sole general partner of the
Partnership (“General Partner”), Parkway Properties LP, a Delaware limited
partnership (“Parkway”), and Teacher Retirement System of Texas, a public
pension fund and public entity of the State of Texas (“TRST” and together with
Parkway, the “Limited Partners”). The General Partner and the Limited Partners
are hereinafter sometimes referred to collectively as the “Partners”.
     WHEREAS, Offices at Two Liberty Place, L.P., a Delaware limited partnership
(“Office LP”) and Two Liberty Place, L.P., a Delaware limited partnership (“TLP
LP”) (Office LP and TLP LP are collectively referred to herein as the “Unit
Owners”) own Unit A Office, Unit B Office and Unit C Office together with
related parking facilities and other common elements, (the “Commercial Units”).
     WHEREAS, the Commercial Units are located within the mixed-use complex
known as Two Liberty Place, Philadelphia Pennsylvania (“Two Liberty Place”).
     WHEREAS, the Partnership intends to acquire through an Investment Vehicle
all of the general partnership interests and 88.99% of the limited partnership
interest in the Unit Owners thereby acquiring an 89% indirect interest in the
Commercial Units and all related property rights (“Two Liberty Acquisition”).
     WHEREAS, the Partnership intends to finance the Two Liberty Acquisition by
calling 78.65% of the equity capital required by the Partnership from TRST and
21.35% of the equity capital required by the Partnership from Parkway.
     WHEREAS, following the consummation of the Two Liberty Acquisition and the
contribution by TRST and Parkway of the contemplated amounted of equity capital,
TRST will own a 70% indirect interest and Parkway will own a 19% indirect
interest in the Commercial Units (“Two Liberty Investment”).
     WHEREAS, the Partners executed that certain Limited Partnership Agreement
of Parkway Properties Office Fund, L.P. (the “Partnership Agreement”), dated as
of May 14, 2008.
     WHEREAS, the terms of the Two Liberty Acquisition are not consistent with
the investment guidelines stated in the Partnership Agreement, and the Partners
desire to amend the Partnership Agreement in connection with the Two Liberty
Acquisition.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:
     1. Capitalized Terms. All capitalized terms used herein but not defined
herein shall have the meaning given to such terms in the Partnership Agreement.
     2. Core Market. The defined term “Core Market” shall be expanded solely for
the purpose of the Two Liberty Acquisition to include Philadelphia, Pennsylvania
as an additional primary targeted market.
     3. Percentage Interest. For purposes of the Two Liberty Acquisition,
“Percentage Interest” for each Partner shall be expressed as a percentage based
on the relative aggregate Capital Contributions made in connection with the Two
Liberty Investment (collectively referred to herein as “Two Liberty Percentage
Interests”) and each Partners initial Capital Contribution with respect to the
Two Liberty Investment shall be made as follows:

                      Percentage   Expected Capital Contribution
TRST
    78.65 %   $ 63,129,897  
Parkway
    21.35 %   $ 17,136,978  
General Partner
    0 %   $ 0.00  

     4. Allocation of Profits. Section 5.1 of the Partnership Agreement shall
not apply to the Two Liberty Investment. For purposes of the Two Liberty
Investment the following provision shall apply in lieu of Section 5.1:
     5.1 Allocation of Profits. After giving effect to the Regulatory
Allocations set forth in Section 5.3 hereof, Profits for any fiscal year or
other period of the Partnership relating to the Two Liberty Investment shall be
credited to the Capital Accounts of the Partners established for purposes of the
Two Liberty Investment in the following order of priority:
     (a) First, to the Partners in an amount sufficient to reverse the
cumulative amount of any Losses allocated to the Partners in all prior fiscal
years, first pursuant to the proviso after Section 5.2(c) hereof, and second
pursuant to Section 5.2(c) hereof, allocated to each Partner in the order and in
proportion to their respective Two Liberty Percentage Interests;
     (b) Second, to the Partners, until the cumulative amount allocated pursuant
to this Section 5.1(b) for the current and all prior fiscal years is equal to
their cumulative Preferred Return, allocated to each Partner pro rata in
proportion to their respective Two Liberty Percentage Interest, plus the
cumulative amount of any Losses allocated to them pursuant to Section 5.2(b)
hereof in all prior fiscal years (which Losses reverse Profits allocated under
this Section 5.1(b)) allocated to each Partner pro rata in proportion to the
allocation of such Losses to such Partners;

2



--------------------------------------------------------------------------------



 



     (c) Thereafter, one hundred percent (100%) pro rata to the Partners in
proportion to their respective Two Liberty Percentage Interests.
     5. Allocation of Losses. Section 5.2 of the Partnership Agreement shall not
apply to the Two Liberty Investment. For purposes of the Two Liberty Investment
the following provision shall apply in lieu of Section 5.2:
     5.2 Allocation of Losses. After giving effect to the Regulatory Allocations
set forth in Section 5.3 hereof, Losses for any fiscal year or other period will
be charged to the Capital Accounts of the Partners in the following order of
priority:
     (a) First, to the Partners to reverse the cumulative amount of any Profits
allocated under Section 5.1(c) hereof in all prior fiscal years allocated to
each Partner pro rata in proportion to their respective Two Liberty Percentage
Interests;
     (b) Second, to the Partners until the cumulative amount allocated pursuant
to this Section 5.2(b) for the current and all prior fiscal years is equal to
the cumulative amount of any Profits allocated to them under Section 5.1(b)
hereof in all prior fiscal years, allocated to each Partner pro rata in
proportion to the allocation of such Profits to such Partners; and
     (c) Third, Thereafter, one hundred percent (100%) pro rata to the Partners
in proportion to their respective Two Liberty Percentage Interests;
provided, however, that Losses will not be allocated to any Partner if such
Losses would result in or increase an Adjusted Capital Account Deficit with
respect to such Partner, and any Losses that cannot be allocated to any Partner
as a result of this proviso shall be allocated first to the Capital Accounts of
the other Partners in proportion to the amounts allocable without causing or
increasing an Adjusted Capital Account Deficit and then one hundred percent
(100%) to the General Partner.
     6. Distributions. Section 6.1(b) of the Partnership Agreement shall not
apply to the Two Liberty Investment. For purposes of the Two Liberty Investment
the following provision shall apply in lieu of Section 6.1(b):
     (b) Distributions of Net Distributable Cash with respect to Two Liberty
Investment shall be made at such times as determined by the General Partner in
its reasonable discretion not less than quarterly; distributions of Net
Distributable Cash shall be made with respect to Two Liberty Investment to the
Partners one hundred percent (100%) pro rata in proportion to their respective
Two Liberty Percentage Interests.
     7. Asset Management Fee. Solely with respect to the Two Liberty Investment,
the Asset Management Fee payable to the General Partner shall be equal to 1.00%
of ADOCAB of TRST. The Asset Management Fee shall not be adjusted for any other
Investment. Except as provided in this Paragraph 7, all other terms regarding
the Asset Management Fee set forth in the Partnership Agreement, including
Exhibit B thereto, shall apply to the Two Liberty Investment.

3



--------------------------------------------------------------------------------



 



     8. Exhibit F. Exhibit F of the Partnership Agreement is hereby deleted and
shall be replaced in its entirety with Exhibit F attached hereto.
     9. No Other Amendments. In all other respects the Partnership Agreement
shall remain in full force and effect as executed by the Partners. Except as
expressly stated in this Amendment, all other terms and provisions of the
Partnership Agreement shall apply to the Two Liberty Investment.
     10. Facsimile/PDF Signatures. In order to expedite the execution of this
Amendment, telecopied or PDF signatures may be used in place of original
signatures on this Amendment. Partners intend to be bound by the signatures on
the telecopied or PDF document, are aware that the other party will rely on such
signatures, and hereby waive any defenses to the enforcement of the terms of
this Amendment based on the form of signature.
     11. Counterparts. This Amendment may be executed and delivered in any
number of counterparts, each of which so executed and delivered shall be deemed
to be an original and all of which shall constitute one and the same instrument.
Signatures to follow on next page

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.

              GENERAL PARTNER:   PPOF II, LLC, a Delaware limited liability
company    
 
           
 
  By:   /s/ James M. Ingram    
 
  Name:  
 
James M. Ingram    
 
  Title:   Executive Vice President and Chief Investment Officer    
 
           
 
  By:   /s/ M. Jayson Lipsey    
 
  Name:  
 
M. Jayson Lipsey    
 
  Title:   Senior Vice President and Fund Manager    
 
            PARKWAY:   PARKWAY PROPERTIES LP, a Delaware limited
partnership    
 
                By: Parkway Properties General Partners, Inc., a Delaware
corporation, its sole general partner    
 
           
 
  By:   /s/ Mandy M. Pope    
 
  Name:  
 
Mandy M. Pope    
 
  Title:   Executive Vice President, Chief Accounting
Officer & Secretary    
 
           
 
  By:   /s/ Roy H. Butts    
 
  Name:  
 
Roy H. Butts    
 
  Title:   Sr. Vice President & Treasurer    
 
            TRST:   TEACHER RETIREMENT SYSTEM OF TEXAS, a public pension fund
and public entity of the State of Texas    
 
           
 
  By:   /s/ Eric L. Lang    
 
  Name:  
 
Eric L. Lang    
 
  Title:   Managing Director    

5



--------------------------------------------------------------------------------



 



EXHIBIT F
LIST OF PRIMARY EXECUTIVE OFFICERS OF PARKWAY AND PARKWAY
PROPERTIES, INC.

     
Steven G. Rogers
  President and Chief Executive Officer
 
   
Richard G. Hickson IV
  Executive Vice President
 
   
James M. Ingram
  Executive Vice President
 
   
William R. Flatt
  Executive Vice President
 
   
Mandy M. Pope
  Executive Vice President

6